CLD-216-E                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-2463
                                       ___________

                             IN RE: RICHARD CORBIN,
                                            Petitioner
                       ____________________________________

                      On a Petition for Writ of Prohibition from the
                           United States District Court for the
                            Eastern District of Pennsylvania
                    (Related to E.D. Pa. Crim. No. 10-cr-00352-002)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 17, 2011

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                              (Opinion filed June 20, 2011 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM.

       Richard Corbin has filed a pro se “petition for a writ of prohibition” under 28

U.S.C. § 1651, claiming that the United States District Court for the Eastern District of

Pennsylvania is without subject-matter jurisdiction over his pending trial on various
criminal charges. See E.D. Pa. Crim. No. 10-cr-00352-002.1 Corbin asks that we “bar[]

further prosecution” pending proof of “jurisdiction over the accused to be a fact at law.”

Petition at 1. Among other things, Corbin argues that “he is only subject to judicial

power at common law. Judicial power at common law requires a corpus delecti or real

damaged party who has sworn out a complaint and provided an indemnity bond, which is

lacking in the accusatory instrument and on the record.” Id. at 3.

       A writ of prohibition or mandamus under § 1651 is a drastic remedy available in

extraordinary circumstances only.2 See In re Diet Drugs Prods. Liab. Litig., 418 F.3d

372, 378 (3d Cir. 2005). The petitioner seeking this relief must show that “(1) no other

adequate means [exist] to attain the relief he desires, (2) the party’s right to issuance of

the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam)

(quotation marks omitted).

       Corbin has not shown an entitlement to the extraordinary remedy that he seeks.


   1
    The District Court docket reflects that Corbin’s trial commenced on June 6, 2011.
   Corbin is represented by counsel in the criminal proceeding.
   2
     We have explained that “a writ of mandamus may appear more appropriate when the
   request is for an order mandating action, [while] a writ of prohibition may be more
   accurate when the request is to prohibit action,” but that “modern courts have shown
   little concern for the technical and historic differences between the two writs.” In re
   School Asbestos Litigation, 921 F.2d 1310, 1313 (3d Cir. 1990). Accordingly, it is of
   no moment to our analysis here whether Corbin’s request is properly characterized as
   one for mandamus or prohibition, as “the form is less important than the substantive
   question of whether an extraordinary remedy is available.” Id. (quotation marks and
   brackets omitted).
                                               2
Corbin can raise, and apparently already has raised, his jurisdictional challenge before the

District Court, and thus has an adequate alternative means to obtain the relief that he now

seeks. If Corbin is dissatisfied with the District Court’s adjudication of the jurisdictional

issue, he can pursue the issue on appeal after entry of a final judgment in his criminal

case, should an adverse judgment be entered against him. Finally, Corbin also has not

shown on the present record that his right to the relief sought through his jurisdictional

challenge is “clear and indisputable” so as to support this Court’s issuance of an

extraordinary writ under § 1651.

For the foregoing reasons, we will deny the petition for a writ of prohibition.




                                              3